Citation Nr: 0424478	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  02-11 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of brain 
trauma with seizure disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
July 1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In that determination the RO granted the veteran's 
application to reopen his claim for service connection for 
residuals of brain trauma with seizures, but denied the 
claim.  

The Board notes that the RO incorrectly developed that is 
matter as a new and material claim based on the veteran's 
failure to appeal an April 1987 rating action and subsequent 
rating actions.  In February 1987, the veteran filed an 
informal claim for service connection for seizures.  In an 
April 1987 rating action, the RO characterized the issue as a 
secondary claim-service connection for brain disorder and 
seizures secondary to postoperative sinus fractures; however, 
in denying the claim, the RO considered it on a direct and 
secondary basis.  Yet, the RO never notified the veteran of 
its denial of the service connection claim, although 
notification letters dated in May and June 1987 were sent to 
the veteran regarding other issues that RO had addressed in 
the April 1987 rating action.  Therefore, the veteran's claim 
for service connection for residuals of brain trauma with 
seizures has remained open since the April 1987 rating 
decision.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); 
Parham v. West, 13 Vet. App. 59 (1999); Best v. Brown, 10 
Vet. App. 32, 325 (1997).  

In April 2004, the veteran waived his right to a personal 
hearing and elected a videoconference hearing before the 
undersigned Board member at the RO.  38 U.S.C.A. § 7107 (c) 
(West 2002).  

In a statement in support of claim dated in November 2003 and 
at the videoconference hearing the veteran asserted a claim 
for an increased rating for his service-connected skin 
disability.  This matter has not been developed by the RO is 
referred thereto for appropriate action.  

Also at the hearing, the veteran inquired about a claim for 
an increased rating for his service-connected residuals of a 
fracture of the left distal fibular.  The Board notes that 
the RO denied the claim in a rating action dated in September 
2003 and notified the veteran of its determination that same 
month.  However, the veteran did not file a notice of 
disagreement with that determination.  Therefore, the claim 
is not in appellate status.  

As to the claim for service connection for residuals of brain 
trauma with seizures, the Board has determined that a remand 
is warranted.  The appeal is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify you if further action is required on your part.


REMAND

The veteran asserts that he is entitled to service connection 
for residuals of brain trauma with seizures.  The veteran 
maintains that he developed the seizures as a result of head 
injuries that he sustained during.  At the April 2004 
videoconference hearing, the veteran testified that, although 
his seizures have been associated with his intake of alcohol 
in the past, the occurrence of the seizures have been 
independent of alcohol use.  

The record shows that he incurred head injuries during 
service.  In 1976, the veteran was involved in a fight in the 
barracks and was kicked in the right eye sustaining a 
trimalleolar fracture.  The veteran sustained a tripod 
fracture of the right zygoma and a fracture of the floor of 
the infralateral wall of the right maxillary sinus.  He 
underwent a closed reduction.  Then in 1977, he was involved 
in a fight and was struck in the head by a rock.  He ignored 
the injury at that time; however, five days later he was 
struck in the head again in the same area, accidentally, when 
a machine gun fell on him.  X-rays revealed a fracture of the 
anterior wall and right floor of the frontal sinuses.  He 
underwent an open reduction.  Thereafter, he complained of 
headaches which became progressively worse.  

In April 1980, the RO granted service connection for 
residuals of a fracture of the right frontal sinus and 
trimalar fracture (infra orbital rim), right with headaches.  

Post service medical records beginning in the 1980s reflect 
that the veteran was hospitalized and treated at VA 
facilities for alcohol abuse and seizure disorder.  The 
veteran reported that since his head traumas his symptoms 
have included headaches and seizures.  Based on a history 
provided by the veteran, VA examiners diagnosed the veteran 
as having seizures secondary to head trauma in service.  In 
April 1989, it was noted that an electroencephalogram (EEG) 
was consistent with a seizure disorder.  An EEG dated in 
March 1995 revealed a normal study.  

In December 1999, VA saw the veteran for evaluation of 
chronic right maxillary sinusitis, status post right frontal 
and maxillary zygomatic fractures and repair.  The examiner 
noted the veteran's reported history of head trauma in 
service; the examiner indicated that he had not reviewed the 
claims file.  At the conclusion of a physical examination, 
the examiner determined that the veteran did not have 
physical findings consistent with acute or chronic sinusitis.  
He stated that the headaches were likely multifactorial and 
may relate both to chronic bony changes related to his 
fracture and repair of same as well as to possible residuals 
to intracranial injury suffered at the time of the original 
injury.  

In January 2000 a VA neurology examiner noted that the 
veteran had significant neurological problems.  The examiner 
noted that the veteran was a heavy drinker at one point in 
time and had withdrawal seizures and alcohol induced 
seizures, but pointed out that the veteran had one seizure 
over the last four years since he stopped drinking, which was 
2.5 years ago.  It was noted that the veteran stopped taking 
anticonvulsant medication because it interfered with his 
studies.  The examiner stated that the veteran's residual 
problems included clumsiness, ataxia, falling, sleep disorder 
with hyperactivity at night, and occasional sleep paralysis.  
The examiner noted that the veteran had no cataplexy during 
the day, but he may have some epileptic type of behavior 
including insomnia, hypnagogic and hypnopompic 
hallucinations.  At the conclusion of a physical examination, 
the examiner entered a diagnosis of known traumatic right 
injury with residual sleep disorder, possible traumatically 
induced narcolepsy versus a traumatic induced seizure 
disorder.  

VA health care providers have associated the veteran's 
seizure disorders with the veteran's in-service head traumas.  
However, those conclusions are not based on the examiner's 
review of the claims file, but on a history provided by the 
veteran.  Thus, the evidence does not provide a sufficient 
basis upon which grant the benefit sought.  See Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993); see Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  The medical evidence also suggests that the 
manifestations of the seizure disorder may be related to the 
veteran's history of alcohol abuse.  In light of these 
factors, the Board is of the view that a VA examination and 
opinion are warranted to determine the etiology of the 
residuals of brain trauma with seizures.  

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
providing examinations hen necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should provide the veteran an 
appropriate VA neurological examination 
to determine the nature and etiology of 
any residuals of brain trauma with 
seizures.  Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to 
the examiner for review before the 
examination.  The examiner should review 
the record, including the service medical 
records, and indicate that the folder was 
reviewed.  

The examiner should provide an opinion 
answering the following:  is it more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's residuals of brain trauma 
with seizures found are related to or 
caused by the veteran's in-service head 
injuries.  

2.  Thereafter, the RO should review the 
claims file and ensure that all necessary 
notice and development has been undertaken.  
If any development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
requisite period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




